Filed 11/10/22
                      CERTIFIED FOR PUBLICATION



       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                             DIVISION FOUR


 In re the Marriage of MEREDITH            B311966
 BLAKE and JEREMIAH                        (Los Angeles County
 LANGER.                                    Super. Ct. No. 17STFL04444)


 MEREDITH BLAKE,

        Respondent,

        v.

 JEREMIAH LANGER,

        Respondent;

 DANIEL S. WOHL,

        Appellant.



       APPEAL from an order of the Superior Court of Los Angeles County,
Lawrence P. Riff, Judge. Affirmed.
       Garner Health Law Corporation and Craig B. Garner for Appellant.
       No appearance for Respondent Meredith Blake.
       Stephen Temko for Respondent Jeremiah Langer.
      In September 2017, Meredith Blake initiated a marital dissolution
action against her estranged husband, Jeremiah Michael Langer. As that
dissolution action proceeded, the family court granted Langer’s motion to join
as parties Blake’s brother and father (Daniel Wohl and Steven Wohl,
respectively)1 for interfering with the court’s ability to adjudicate the
dissolution action. After Langer filed a joinder complaint against Daniel and
Steven, Daniel filed a motion to disqualify Langer’s attorneys. The court
denied Daniel’s motion, finding it to be frivolous and sanctionable.
      Thereafter, Langer filed a motion for attorney fees as sanctions against
Daniel pursuant to Family Code section 271 (section 271) for conduct that
“frustrates the policy of the law to promote settlement of litigation and . . . to
reduce the cost of litigating by encouraging cooperation between the parties
and attorneys.” (§ 271, subd. (a).) At the sanctions hearing, the court ruled
that it would impose sanctions against Daniel for his frivolous
disqualification motion but postponed its final order to allow the parties to
submit additional documentation pertaining to the appropriate amount of the
sanctions award. Between the initial sanctions hearing and the court’s final
order awarding Langer $58,400 in attorney fees, Langer voluntarily
dismissed his joinder complaint against Daniel and Steven.
      Daniel appeals from the postdismissal sanctions order. As his sole
contention on appeal, Daniel argues that Langer’s voluntary dismissal of the
joinder complaint divested the trial court of jurisdiction to issue the sanctions
order against Daniel. We disagree and affirm.




1     We refer to Daniel and Steven Wohl by their first names to avoid
confusion. We intend no disrespect.


                                        2
                              BACKGROUND
      The underlying facts are of limited relevance to the issue raised in this
appeal. For context, we briefly recite portions of the factual and procedural
background.2


A.    Events Preceding Langer’s Request for Joinder in the Dissolution Action
      Blake and Langer married in September 2004 and separated in June
2017. In September 2017, Blake filed the underlying action for dissolution of
marriage.
      In January 2018, Langer’s attorneys Elyse Margolin and Tess Cozine
sent an email to MetLife Investors USA Insurance Company (MetLife)
instructing it to maintain the named beneficiaries or covered dependents
under any policy issued to Langer or Blake, including a $2 million term life
insurance policy that had been taken out on Blake (the Blake policy). Langer
and Daniel (Blake’s brother) were the named beneficiaries of the Blake
policy. Langer and Daniel had taken out the policy in 2012 in their capacity
as trustees of the Meredith Blake Irrevocable Trust (the 2012 Blake trust),
which was drafted by Steven (Blake’s father), a trust and estate attorney in
New York. The Blake policy was administered through Brighthouse Life
Insurance Company (Brighthouse).
      In August 2018, Steven wrote to Brighthouse and enclosed forms
purportedly assigning the Blake policy to another trust created by Steven,



2     We take portions of the background from our prior opinion (In re
Marriage of Meredith Blake and Jeremiah Michael Langer (B298280, Oct. 27,
2020) [nonpub. opn.] (Marriage of Blake & Langer)), which comprises part of
the record in this appeal. We have also granted Langer’s request to take
judicial notice of the appellate record in Marriage of Blake & Langer.


                                       3
the Blake Issue Irrevocable 2018 Trust (the 2018 Blake trust), for
which Steven was the trustee. In early 2019, Steven sent MetLife and
Brighthouse several emails urging the assignment of the Blake policy
to the 2018 Blake trust. When sending one email (which was also sent
to Langer’s attorneys), Steven inadvertently attached an email he had
sent to Blake in November 2018 in which he stated: “I have reviewed
[your residence trust] and believe I have a method of indefinitely tying
your house up in litigation against [Langer], IN NEW YORK.” Steven
then stated, “My action may well not succeed, but it would have a very
good chance of tying up your house for years—and deterring any would-
be buyer who would be offput 100% from buying a house in litigation,
especially in NY.”


B.    Langer’s Motion for Joinder and the Joinder Complaint
      On March 13, 2019, Langer filed an ex parte request for order (RFO) in
family court asking the court to grant his motion for joinder of Daniel,
Steven, and the 2012 Blake trust, and requesting the court to enjoin Steven
and Daniel from attempting to modify or transfer the Blake policy or transfer
or interfere with the sale of the family residence. Before the hearing on his
motion, Langer lodged evidence that Daniel and Steven had filed a petition in
New York state court requesting various declarations and orders regarding
the Blake policy, as well as seeking $10,000 in sanctions against Langer and
his attorneys Margolin and Cozine, and $100,000 in punitive damages
against Margolin for interfering with the property and contractual rights of
the 2012 and 2018 Blake Trusts.




                                       4
      The family court granted Langer’s original motion for joinder,3 and on
January 29, 2020, Langer filed the operative first amended joinder complaint
(FAC), alleging five causes of action against Daniel and Steven for
conversion; breach of fiduciary duty; wrongful use of civil proceedings;
conspiracy; and ongoing conspiracy. The causes of action were based on the
attempted transfer of the Blake policy, the filing of the New York lawsuit,
and the attempts by Daniel and Steven to interfere with the dissolution
action.


C.    Daniel’s Motion to Disqualify Langer’s Attorneys
      On May 19, 2020 (one month before Blake filed her prior appeal),
Daniel filed a RFO to disqualify Langer’s attorneys (Margolin and Cozine)
and refer them to the California State Bar for ethical violations. In
substance, Daniel argued that Margolin “provok[ed] the former judge” in the
dissolution action by filing pleadings that referenced Steven’s email to Blake
discussing a plot to thwart the sale of the family residence. Daniel argued
that the email constituted privileged attorney-client material, and thus
Margolin should not have submitted it to the family court.4 In opposition,
Langer argued that Steven was never Blake’s attorney in the dissolution




3      In the prior appeal in this case, we affirmed the court’s order granting
the joinder motion. (See Marriage of Blake & Langer, supra, at p. *54.)

4     Rule 4.4 of the California Rules of Professional Conduct mandates that
a lawyer must promptly notify the sender of a writing, and refrain from
further examining it, whenever “it is reasonably apparent [that the] writing
relat[es] to a lawyer’s representation of a client [and] the writing was
inadvertently sent or produced, and the lawyer knows or reasonably should
know that the writing is privileged or subject to the work product doctrine.”


                                       5
action, and therefore his email to Blake did not constitute privileged
material.
      At an October 5, 2020 hearing, the court agreed with Langer and
denied Daniel’s motion to disqualify Langer’s attorneys.


D.    Langer’s Motion for Sanctions and the Initial Hearing
      Langer filed a motion in part seeking $59,850 in sanctions against
Daniel pursuant to section 271 for filing and prosecuting the frivolous
disqualification motion.5 On January 20, 2021, the court held a hearing on
the motion. The court began by providing its tentative ruling: “With respect
to the motion to disqualify, my motion [sic] is to grant sanctions under 271
against Daniel. . . . [The] motion to disqualify was meritless on a variety of
bases. I told you that when I ruled on it, and I think the bringing of it is
sanctionable under 271.” Following argument of counsel, the court upheld its
tentative ruling “that Daniel should be sanctioned under 271.” Daniel’s
attorney then argued that the “incredibly high” sanctions award Langer had



5     Section 271 provides in relevant part that “the court may base an
award of attorney’s fees and costs on the extent to which the conduct of each
party or attorney furthers or frustrates the policy of the law to promote
settlement of litigation and, where possible, to reduce the cost of litigation by
encouraging cooperation between the parties and attorneys. An award . . .
pursuant to this section is in the nature of a sanction. In making an award
pursuant to this section, the court shall take into consideration all evidence
concerning the parties’ incomes, assets, and liabilities. The court shall not
impose a sanction pursuant to this section that imposes an unreasonable
financial burden on the party against whom the sanction is imposed.” (§ 271,
subd. (a).)
      Based on our review of the record, it appears that Daniel filed a 20-
page “Responsive Memorandum of Points and Authorities” in response to
Langer’s motion for sanctions on January 6, 2021. However, Daniel’s
responsive memorandum does not appear in the record on appeal.

                                        6
requested was based on unsupported declarations by his attorneys; and given
Daniel’s own financial situation,6 imposition of any amount of sanctions
would cause him undue hardship and prejudice.
      The court ordered Langer’s attorneys to file billing entries reflecting
time spent defending Daniel’s disqualification motion, and it ordered Daniel
to file an income and expense declaration and a declaration identifying any
monies he had placed into trust over the past year. The parties were ordered
to file these documents no later than February 11, 2021, after which the court
would issue a final order.


E.    The Voluntary Dismissal, Subsequent Hearing, and Final Order
      On January 21, 2021 (one day after the hearing on his motion for
sanctions), Langer served Daniel with a copy of a request to voluntarily
dismiss the FAC without prejudice. Langer filed the request for voluntary
dismissal on February 5, 2021, and a clerk entered dismissal the same day.
      On February 11, 2021, Langer’s attorneys filed several billing entries
supporting the request for sanctions. The same day, the court held a
scheduled hearing on matters not relevant here. At the hearing, Daniel’s
attorney appeared “as an officer of the court” and informed the court of
Langer’s voluntary dismissal of the FAC. After summarizing the procedural
history of the case, the court stated: “Now there is nothing in front of us
today. No reason we have to have this debate today. But I gather there is a
dispute as to whether my orders [imposing sanctions on Daniel] survive the
dismissal of the [FAC].”


6     Daniel’s attorney stated that “the majority of all the funds [Daniel] has
have been put into trust or put away specifically for the care and
maintenance” of his son, who was seriously ill and incapacitated.


                                        7
      On February 18, 2021, Daniel’s attorney filed a declaration “as an
Officer of the Court, in order to put the Court on notice [that Langer’s
dismissal of the FAC] terminat[ed] the Court’s jurisdiction over Daniel.” The
attorney declared that “Daniel will not be voluntarily filing documents which
may constitute his acquiescence to new jurisdiction by the Court.”
      The court issued a final order on February 22, 2021, imposing sanctions
against Daniel in the amount of $58,400. The court noted that at the
January 20, 2021 hearing, it had found “as a matter of fact that Daniel had
violated . . . section 271 by his filing and persisting in prosecuting the plainly
meritless motion to disqualify [Langer’s] counsel.” The court continued, “The
Court was prepared to and could have made a final order that day but the
Court heard from both sides assertions that the other’s factual showing [as to
the proper size of the award] was inadequate. . . . [¶] Although the Court
found on January 20, 2021 that it had sufficient information to make the
sanction order . . . the Court exercised its discretion to allow both sides to
submit further information in support of their respective positions.”
      The court concluded that, despite the intervening dismissal of the
FAC, the court retained jurisdiction to award sanctions under section
271 against Daniel. The court reasoned that while it had not found a
case specifically on point relative to section 271, the case law clearly
established “that a trial court retains authority to enter orders for
abuse of the litigation process following a dismissal of the action.”
      This appeal followed.




                                        8
                                 DISCUSSION
A.    Governing Law and Standard of Review
      A plaintiff or cross-complainant has a statutory right to voluntarily
dismiss, with or without prejudice, all or any part of an action or complaint
before the “actual commencement of trial.” (Code Civ. Proc., § 581, subds.
(b)(1), (c).) “Upon the proper exercise of that right, a trial court would
thereafter lack jurisdiction to enter further orders in the dismissed action.”
(Wells v. Marina City Properties, Inc. (1981) 29 Cal.3d 781, 784.)
“Accordingly, most orders entered after the dismissal are void and have no
effect.” (Pittman v. Beck Apartments Ltd. (2018) 20 Cal.App.5th 1009, 1022
(Pittman); see Paniagua v. Orange County Fire Authority (2007) 149
Cal.App.4th 83, 89.)
      “Notwithstanding this general principle, ‘courts have carved out a
number of exceptions to this rule in order to give meaning and effect to a
former party’s statutory rights.’ (Frank Annino & Sons Construction, Inc. v.
McArthur Restaurants, Inc. (1989) 215 Cal.App.3d 353, 357 (Frank Annino).)”
(Pittman, supra, 20 Cal.App.5th at p. 1022.) As with motions related to
attorney fees and costs, trial courts retain “jurisdiction . . . postdismissal and
postjudgment to decide motions for sanctions.” (Pittman, supra, at
pp. 1022−1023, citing Day v. Collingwood (2006) 144 Cal.App.4th 1116, 1126
(Day); Eichenbaum v. Alon (2003) 106 Cal.App.4th 967, 976 (Eichenbaum);
West Coast Development v. Reed (1992) 2 Cal.App.4th 693, 706; Frank
Annino, supra, at pp. 358−359; see also Manhan v. Gallagher (2021) 62
Cal.App.5th 504, 509–510 (Manhan).)
      In this case, the trial court imposed sanctions against Daniel under
section 271 for “conduct [that] furthers or frustrates the policy of the law to
promote settlement of litigation and, where possible . . . reduce the cost of



                                        9
litigation by encouraging cooperation between the parties and attorneys.”
(§ 271, subd. (a); see ibid. [an order imposed under § 271 “is in the nature of a
sanction”].) An order imposing sanctions under section 271 is generally
reviewed for abuse of discretion. (In re Marriage of Falcone & Fyke (2012)
203 Cal.App.4th 964, 995.) However, when a party contends that the trial
court did not have jurisdiction or authority to make a challenged order, we
review the claim de novo. (See Day, supra, 144 Cal.App.4th at pp. 1123–
1124.)


B.     The Court Retained Jurisdiction to Impose Sanctions Against Daniel
       Daniel acknowledges the line of cases upholding a trial court’s
retention of postdismissal jurisdiction to decide motions for sanctions and
attorney fees. (E.g., Eichenbaum, supra, 106 Cal.App.4th 967; Barry v. State
Bar of California (2017) 2 Cal.5th 318.) He contends, however, that following
dismissal, sanctions may only be imposed when “the party against whom
sanctions were forthcoming filed the dismissal.” Because here Langer
voluntarily dismissed the FAC against Daniel, and Langer was the proponent
of the sanctions motion, Daniel contends the dismissal rendered the family
court without jurisdiction to award sanctions in Langer’s favor under section
271.
       Contrary to Daniel’s contention, postdismissal jurisdiction to award
sanctions is not confined to cases in which the plaintiff voluntarily dismissed
a complaint to avoid a defendant’s sanctions motion for bringing a frivolous
complaint. In Day, the court considered whether a trial court had jurisdiction
to hear a request for sanctions in a different procedural context, where the
sanctions motion was filed by the defendant after the entry of summary
judgment against the plaintiff. The court acknowledged that “[t]he reason for



                                       10
allowing a sanctions motion to be filed and decided after a plaintiff's
voluntary dismissal is particularly strong, since a contrary rule would allow a
party to ‘avoid sanctions by simply dismissing the action without prejudice.’
(Frank Annino, supra, 215 Cal.App.3d at p. 359.)” (Day, supra, 144
Cal.App.4th at p. 1125.) However, the court held that the “procedural
distinction” between the case before it and cases involving a plaintiff’s
voluntary dismissal “does not affect the analysis of the jurisdictional
question.” (Day, supra, at p. 1125.)
      Rather, the Day court held, whether a court has jurisdiction to hear a
motion after a dismissal or judgment depends on whether the motion
concerns a “collateral proceeding” as opposed to one directly based on the
merits. (Day, supra, 144 Cal.App.4th at p. 1125; see Pittman, supra, 20
Cal.App.5th at p. 1022 [“When a postdismissal or postjudgment motion
involves collateral statutory rights, then the court may retain jurisdiction to
determine and enforce those rights”].) “[A] sanctions motion is a collateral
proceeding that is not directly based on the merits of the underlying
proceeding. This would be true whether the final resolution of the underlying
matter is by voluntary dismissal or a judgment. Further, a trial court’s
consideration of a postjudgment sanctions request does not undermine the
finality of the merits of the judgment.” (Day, supra, at p. 1125; see Manhan,
supra, 62 Cal.App.5th at p. 510 [imposition of statutory sanctions constitutes
“a collateral issue not directly based on the merits of the underlying
proceeding”].) Day thus concluded the trial court had jurisdiction to consider
the defendant’s postjudgment motion for sanctions. (Day, supra, at p. 1126;
see also Olcott v. Delaware Flood Co. (10th Cir. 1996) 76 F.3d 1538, 1555
[after district court had granted defendants’ motion to dismiss the action, it
still had jurisdiction to impose monetary sanctions against them for discovery



                                       11
abuses under Fed. Rules Civ. Proc., rules 16(f) and 37(b)]; Wojan v.
General Motors Corp. (7th Cir. 1988) 851 F.2d 969, 973 [district court’s
authority to rule on plaintiff’s sanctions motion under Fed. Rules Civ.
Proc., rule 11 (Rule 11) for filing pleadings for improper purpose “is in no
way diminished if and when subject matter jurisdiction is ultimately
found lacking in the underlying case”].)
      We conclude that the trial court in this case retained jurisdiction
to impose postdismissal sanctions against Daniel under section 271.
The sanctions motion was based on Daniel’s frivolous motion to
disqualify Langer’s attorneys. Deciding whether sanctions were
justified did not bear on the merits of Langer’s joinder complaint filed
against Daniel. Rather, the decision concerned the collateral issue
whether Daniel “‘has abused the judicial process, and, if so, what
sanction would be appropriate. Such a determination may be made
after the principal suit has been terminated.’” (Day, supra, 144
Cal.App.4th at p. 1125, quoting Cooter & Gell v. Hartmarx Corp. (1990)
496 U.S. 384, 395–396.)
      Retaining jurisdiction to decide such a motion is consistent with
the particular purpose of section 271, which is designed to punish “a
party [who] has unreasonably increased the cost of litigation.” (In re
Marriage of Corona (2009) 172 Cal.App.4th 1205, 1227; see Parker v.
Harbert (2012) 212 Cal.App.4th 1172, 1178 [court may impose section
271 sanctions for delaying resolution of issues and “wast[ing] the court
and the parties’ time”].) The harm caused by Daniel’s prosecution of a
frivolous motion had occurred prior to the dismissal of the FAC. The
voluntary dismissal of the FAC by Langer did not “rectify the harm
already done by the filing of a groundless [motion or] extinguish the



                                        12
court’s interest in deterring and punishing the waste of judicial resources.”
(Pittman, supra, 20 Cal.App.5th at p. 1024; accord, Cooter, supra, 496 U.S. at
p. 398 [“[T]he harm triggering Rule 11’s concerns has already occurred.
Therefore, a litigant who violates Rule 11 merits sanctions even after a
dismissal”.])
      Thus, we conclude the trial court’s decision to impose sanctions under
section 271 fell within its inherent authority to redress abusive litigation
conduct that had already taken place. The timing of Langer’s voluntary
dismissal did not deprive the trial court of jurisdiction to impose
postdismissal sanctions against Daniel.7


                                DISPOSITION
      The trial court’s order sanctioning Daniel Wohl in the amount of
$58,400 is affirmed. Costs on appeal are awarded to respondent.
      CERTIFIED FOR PUBLICATION



                                            STONE, J.*
      We concur:




      MANELLA, P. J.                        COLLINS, J.



7     In light of our conclusion, we need not consider the alternative
arguments Langer has raised in favor of affirmance, including his contention
that Daniel remained joined as a party in the dissolution action following
Langer’s dismissal of the FAC.

*
Judge of the Los Angeles County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                       13